         Case 3:19-cr-00102-EMC Document 44 Filed 01/15/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                                  CRIMINAL MINUTES

Date: January 15, 2020          Time: 2:47-3:33=              Judge: EDWARD M. CHEN
                                      46 Minutes

Case No.: 19-cr-00102-EMC-1 Case Name: USA v. John C. Fry
Attorney for Government: Kimberly Hopkins
Attorney for Defendant: Gail Shifman
Defendant: [X] Present [ ] Not Present
Defendant's Custodial Status: [ ] In Custody [X] Not in Custody

 Deputy Clerk: Angella Meuleman                      Court Reporter: JoAnn Bryce
 Interpreter:                                        Probation Officer: USPO Catheryn Grier


                                      PROCEEDINGS

Sentencing – Held.

                                        SUMMARY


Court reviewed 3553(a) factors and Sentencing Guidelines. No objections to the Presentence
Investigation Report.

Defendant is committed to five years Probation on count 1, to include six months electronic
monitoring. A special assessment fee of $100 is imposed. Fine is assessed in the amount of
$5,000.00.

Restitution claim received and denied by the Court as stated on the record. No victims were
present.
